PER CURIAM
Appellant seeks reversal of a judgment recommitting her as a mentally ill person for a period not to exceed 180 days. ORS 426.307. Appellant argues that the record does not establish by clear and convincing evidence that she is unable to provide for her basic needs because of her mental disorder. See ORS 426.005(l)(d). The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. On de novo review of the record, we accept the state’s concession and reverse.
Reversed.